Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
3.	Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive for the reason stated below.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 4-16 and 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenlee (2011/0194200) in view of Liu et al (WO 2018045649).
Greenlee discloses a mirror assembly comprising a front side (the front side of element 3) and a back side (the back side of element 30); a housing portion (30); a support portion (the wall, the ceiling or hinge) coupled to the housing portion (see paragraphs 0018 and 0023); a mirror 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror assembly/the smart phone of Greenlee to include a communication module having a network interface (Bluetooth) and at least one voice (audio) receiver/sensor having a speaker, as taught by Lie et al, in order to convey an audio signal generated by the voice/audio command uttered by the user in order to control the operation of the mirror assembly.
As to the limitations of claims 4, 5 and 18, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify/program the controller (smart phone) of Greenlee to include an additional training/memory mode in order to store and process a plurality of different voice commands for purpose of using/operating the mirror assembly.
As to the limitations of claims 8-14 and 21-26, Liu et al teaches it is known to use and employ a display device behind a mirror in the same field of endeavor for the purpose of displaying a plurality of desirable information/content (i.e., internet information, news, time, weather, and the like) to an individual in an alternate mode of operation (see paragraphs 0009 and 0044-0046).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

RDS
October 23, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872